Exhibit 10.3

YRC WORLDWIDE INC.

TRANSFERRED EXECUTIVES’ SUPPLEMENTAL RETIREMENT PLAN

(Effective January 1, 2006)



--------------------------------------------------------------------------------

YRC WORLDWIDE INC.

TRANSFERRED EXECUTIVES’ SUPPLEMENTAL RETIREMENT PLAN

Table of Contents

 

         Page ARTICLE I   DEFINITIONS    2

1.1

  “Active Participant”    2

1.2

  “Actuarial Equivalent” or “Actuarial Equivalence”    2

1.3

  “Administrator”    2

1.4

  “Affiliated Employer”    2

1.5

  “Annuity Starting Date”    2

1.6

  “Beneficiary”    2

1.7

  “Board”    2

1.8

  “Business Combination”    2

1.9

  “Change in Control”    2

1.10

  “Change in Payment Election”    3

1.11

  “Code”    3

1.12

  “Committee”    3

1.13

  “Company”    3

1.14

  “Compensation”    3

1.15

  “Continuing Director”    3

1.16

  “Earliest Retirement Date”    3

1.17

  “Effective Date”    4

1.18

  “Eligible Employee”    4

1.19

  “Employee”    4

1.20

  “Employer”    4

1.21

  “Existing Payment Date”    4

1.22

  “Initial Payment Election”    4

1.23

  “New Payment Date”    4

1.24

  “Non-Participating Employer”    4

1.25

  “Normal Retirement Date”    4

1.26

  Other Plan”    4

1.27

  “Participant”    4

1.28

  “Plan Year”    4

1.29

  “Present Value”    5

1.30

  “QDRO”    5

1.31

  “Roadway”    5

1.32

  “Roadway Pension Plan”    5

1.33

  “Separation from Service”    5

1.34

  “Service”    5

1.35

  “SRP”    5

1.36

  “SRP Payment Date”    5

1.37

  “SRP Benefit”    5

1.38

  “Sponsor”    5

 

i



--------------------------------------------------------------------------------

1.39

   “Spouse”    5

1.40

   “Surviving Spouse”    5

1.41

   “Underlying Pension Plan”    5

1.42

   “Yellow Pension Plan”    5 ARTICLE II    PARTICIPATION IN THE PLAN    6

2.1

   Participation    6

2.2

   Termination of Participation    6 ARTICLE III    SRP BENEFITS    7

3.1

   SRP Benefit Amount    7

3.2

   Manner of Payment    8

3.3

   Time of Payment    8

3.4

   Payment Elections    9

3.5

   Miscellaneous SRP Benefit Rules    10 ARTICLE IV    FUNDING    11

4.1

   General Funding    11

4.2

   Corporate Obligation    11 ARTICLE V    GENERAL MATTERS    12

5.1

   Amendments    12

5.2

   Termination    12

5.3

   Certifications    12 ARTICLE VI    PLAN ADMINISTRATION    13

6.1

   SRP Administrator    13

6.2

   Powers of the Administrator    13

6.3

   Claims Procedure    13

6.4

   Expenses    16

6.5

   Standard of Judicial Review of Administrator Actions    16 ARTICLE VII   
ADOPTION OF PLAN BY OTHER EMPLOYERS    17

7.1

   Adoption Procedure    17

7.2

   Effect of Plan Amendment    17

7.3

   Powers Reserved by Sponsor    17

7.4

   Termination of Participation    17

7.5

   Single Plan    18

7.6

   No Joint Venture Implied    18 ARTICLE VIII    MISCELLANEOUS    19

8.1

   SRP Not a Contract of Employment    19

8.2

   No Rights Under SRP Except as Set Forth Herein    19

8.3

   Other Benefit Plans    19

8.4

   Withholding of Taxes    19

8.5

   Severability    19

8.6

   Defined Terms    20

 

ii



--------------------------------------------------------------------------------

8.7

  Rules of Document Construction    20

8.8

  Service of Process    20

8.9

  Limited Benefits    20

8.10

  Errors in Computations    20

8.11

  Payments to Minors and Incompetents    21

8.12

  Non-Alienation of Benefits    21

8.13

  References To Laws    21

8.14

  Governing Law    21

8.15

  ERISA Status    21

8.16

  Internal Revenue Code Status    21

 

iii



--------------------------------------------------------------------------------

YRC WORLDWIDE INC.

TRANSFERRED EXECUTIVES’ SUPPLEMENTAL RETIREMENT PLAN

PREAMBLE

YRC Worldwide Inc. (the “Company”) maintains the Yellow Corporation Pension Plan
(the “Yellow Pension Plan”) for the purpose of providing retirement benefits to
certain eligible employees. The Yellow Pension Plan is intended to be a
qualified defined benefit retirement plan under section 401 (a) of the Internal
Revenue Code of 1986, as amended (the “Code”), and is subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

On December 11, 2003, the Company acquired Roadway Corporation, which became
Roadway LLC (“Roadway”) and a subsidiary of the Company. Roadway maintains the
Roadway LLC Pension Plan (the “Roadway Pension Plan”) for the purpose of
providing retirement benefits to certain eligible employees. The Roadway Pension
Plan is intended to be a qualified defined benefit retirement plan under section
401 (a) of the Code and is subject to ERISA.

Certain executive employees who participate in either the Yellow Pension Plan or
the Roadway Pension Plan will be transferred to one or more employers who do not
participate in either of the plans. As a result of the transfers, the
transferred executive employees will not be eligible to continue participation
in either plan. The Company has established the YRC Worldwide Inc. Transferred
Executives’ Supplemental Retirement Plan (the “SRP”) to provide a nonqualified
supplemental retirement plan for certain designated transferred employees that
will provide benefits that replace the benefits such employees lost under the
Yellow Pension Plan or the Roadway Pension Plan. This SRP is intended to comply
with section 409A of the Code.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this SRP, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

1.1 “Active Participant” means any Eligible Employee who has met the
requirements of Article II and whose satisfaction of such requirements has not
ceased.

1.2 “Actuarial Equivalent” or “Actuarial Equivalence” means a benefit of
equivalent value to another benefit otherwise payable in a different form and/or
at a different time under the SRP, determined by using the interest and
mortality assumptions specified by the Administrator for determining actuarial
equivalence.

1.3 “Administrator” shall mean the Committee or each party to whom the Committee
has delegated any of its responsibilities.

1.4 “Affiliated Employer” means any business entity that is member of the
Company’s controlled group of corporations, trades or businesses under common
control or affiliated service group as determined under sections 414(b), (c) and
(m) of the Code; and any other entity required to be aggregated with the Company
pursuant to regulations under section 414(o) of the Code. An entity shall be
considered an Affiliated Employer only during the period it meets one of the
foregoing criteria.

1.5 “Annuity Starting Date” means the first day of the first period for which an
amount is payable under an Underlying Pension Plan or an Other Plan, as the
context requires, as an annuity or in any other form, regardless of whether such
amount is in fact paid on such day.

1.6 “Beneficiary” means the Participant’s Surviving Spouse. In the event the
Participant is not survived by his or her Spouse, then “Beneficiary” means the
beneficiary of the Participant, as determined under the Underlying Plan in which
the Participant participates. If the Participant participates in more than one
Underlying Plan, the Participant’s Beneficiary under the SRP shall be
Beneficiary designated on the Participant’s most recent beneficiary designation
under the Underlying Plans, and, if none, the Participant’s estate.

1.7 “Board” means the Board of Directors of the Company.

1.8 “Business Combination” means a “Business Combination” as that term is
referred to in the Certificate of Incorporation of the Company, as amended.

1.9 “Change in Control” means the occurrence of one or more of the following
events:

(a) a third person, including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the Exchange Act), purchases or
otherwise acquires shares of the Company after the date of this Agreement that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company;

 

2



--------------------------------------------------------------------------------

(b) a third person, including a group as defined in Section 13(d)(3) of the
Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of the Company after the date of this Agreement and as a result
thereof becomes the beneficial owner of shares of the Company having 35% or more
of the total number of votes that may be cast for election of directors of the
Company; or

(c) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the Continuing Directors shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company during any 12-month period.

1.10 “Change in Payment Election” shall have the meaning described in
Section 3.4(b).

1.11 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.12 “Committee” means the Compensation Committee of the Board.

1.13 “Company” means YRC Worldwide Inc., a Delaware corporation, and any
successor thereto. Unless the context requires a different meaning, each
reference to Company also includes a reference to each Employer.

1.14 “Compensation” means compensation from an Non-Participating Employer that
qualifies as: (i) if the applicable Underlying Pension Plan is the Yellow
Pension Plan, Base Wages as that term is defined in the Yellow Pension Plan; or
(ii) if the applicable Underlying Pension Plan is the Roadway Pension Plan,
Compensation as that term is defined in the Roadway Pension Plan. For purposes
of determining whether any compensation qualifies as Base Wages under the Yellow
Pension Plan or as Compensation under the Roadway Pension Plan, the compensation
shall be treated as if paid by Company or Roadway, as applicable, even though it
was paid by an Non-Participating Employer.

1.15 “Continuing Director” means a director of the Company who meets the
definition of Continuing Director contained in the Certificate of Incorporation
of the Company, as amended.

1.16 “Earliest Retirement Date” means the earliest Annuity Starting Date that
would apply to the Participant under the terms of the applicable Underlying
Pension Plan, if the Participant and his or her Spouse made any and all
elections or consents necessary to cause such Annuity Starting Date to be as
early as possible. For purposes of this definition, the terms of the Underlying
Pension Plans with respect to the definition of Earliest Retirement Date as in
effect on the Effective Date shall apply and any amendments to the Underlying
Pension Plans adopted after the Effective Date shall be disregarded.

 

3



--------------------------------------------------------------------------------

1.17 “Effective Date” means January 1, 2006.

1.18 “Eligible Employee” means a U.S.-based Employee of a Employer who is among
a select group of management or highly compensated Employees as determined by
the Committee, who is a participant in an Underlying Pension Plan, and whose
employment has been transferred to an Non-Participating Employer.

1.19 “Employee” means any person who is employed by the Company or an Affiliated
Employer and who is classified by the Company or an Affiliated Employer as a
common law employee. The Company or Affiliated Employer’s employment
classification of a person shall be binding and controlling and shall apply
regardless of any contrary classification of such person by the Internal Revenue
Service, the Department of Labor or any other person or entity.

1.20 “Employer” means the Company and any other Affiliated Employer which have
adopted the SRP with the consent of the Company as provided in Article VII.

1.21 “Existing Payment Date” shall have the meaning described in Section .

1.22 “Initial Payment Election” shall have the meaning described in
Section 3.4(b).

1.23 “New Payment Date” shall have the meaning described in Section 3.4(b).

1.24 “Non-Participating Employer” means with respect to an Employee, an
Affiliated Employer that participates in the SRP and whose employees do not
actively participate in the Underlying Pension Plan in which the Employee
previously was an active participant.

1.25 “Normal Retirement Date” means the earliest Annuity Staring Date following
the date of the Participant’s Separation from Service that would qualify as
either (i) the Participant’s “Normal Retirement Date” under the Yellow Pension
Plan, if such plan is applicable, or (ii) the day immediately preceding the date
defined as Normal Retirement Date under the Roadway Pension Plan, if such plan
is applicable. For purposes of this definition, the terms of the Underlying
Pension Plans with respect to the definition of Normal Retirement Date as in
effect on the Effective Date shall apply and any amendments to the Underlying
Pension Plans adopted after the Effective Date shall be disregarded.

1.26 Other Plan” means: (i) all retirement plans that are qualified under
section 401(a) of the Code maintained by the Employers other than an Underlying
Pension Plan; and (ii) the YRC Worldwide Inc. Defined Contribution Supplemental
Executive Retirement Plan, to the extent accrued benefits under such plan are
attributable to service with a Non-Participating Employer.

1.27 “Participant” means any Eligible Employee who satisfies the conditions for
participation set forth in Article II.

1.28 “Plan Year” means the calendar year.

 

4



--------------------------------------------------------------------------------

1.29 “Present Value” means the present value of a Participant’s or Beneficiary’s
unpaid benefit calculated by using the mortality and interest rate assumptions
applicable to lump sum payments specified by the Administrator for determining
Actuarial Equivalence.

1.30 “QDRO” means a qualified domestic relations order (within the meaning of
section 414(p) of the Code).

1.31 “Roadway” means Roadway LLC.

1.32 “Roadway Pension Plan” means the Roadway LLC Pension Plan, as amended from
time to time.

1.33 “Separation from Service” means a separation from service with the Company
and all Affiliated Employers within the meaning of section 409A(a)(2)(A)(i) of
the Code.

1.34 “Service” means service with an Non-Participating Employer that would
qualify as: (i) “Credited Service” as that term is defined in the Yellow Pension
Plan or (ii) service as a Covered Employee as that term is defined in the
Roadway Pension Plan, if such Non-Participating Employer had adopted the
applicable plan.

1.35 “SRP” means the YRC Worldwide Inc. Transferred Executives’ Supplemental
Retirement Plan as set forth in this document and as it may be amended from time
to time.

1.36 “SRP Payment Date” means the payment date described in Section 3.2(a) of
this SRP.

1.37 “SRP Benefit” means the monthly benefit with respect to a Participant
described in Section 3.1.

1.38 “Sponsor” means YRC Worldwide Inc., a Delaware corporation, and any
successor thereto.

1.39 “Spouse” means the person to whom the Participant is married under
applicable local and federal law. To the extent required by a QDRO, the term
Spouse shall include the former Spouse of the Participant.

1.40 “Surviving Spouse” means the person to whom the Participant is married
under applicable local and federal law on the date of the Participant’s death
and who is living immediately following the Participant’s date of death. In
addition, to the extent provided in a QDRO, a surviving former spouse of a
Participant will be treated as the Surviving Spouse of the Participant, and to
the extent any current spouse of the Participant will not be treated as a
Surviving Spouse of the Participant.

1.41 “Underlying Pension Plan” means either the Yellow Pension Plan or the
Roadway Pension Plan, whichever is applicable to the Participant, and Underlying
Pension Plans means both the Yellow Pension Plan and the Roadway Pension Plan.

1.42 “Yellow Pension Plan” means the Yellow Corporation Pension Plan, as amended
from time to time.

 

5



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION IN THE PLAN

2.1 Participation

Each Eligible Employee who, as of that date, has been designated by the
Committee as being eligible for the SRP shall be a Participant on January 1,
2006. Any other Eligible Employee shall become a Participant on the date
specified by the Committee. Notwithstanding the foregoing, the Administrator may
determine that any otherwise Eligible Employee shall not become a Participant
unless the Administrator receives, by the deadline set by the Administrator, a
properly completed and executed SRP participation agreement in the form
specified by the Administrator, and the Administrator is not required to
exercise this discretion uniformly with respect to any individuals.

2.2 Termination of Participation

Each Participant shall continue to participate in the SRP unless the Participant
no longer satisfies any SRP eligibility criterion or is designated by the
Committee as no longer being eligible to be a Participant (the date as of which
either such event occurs shall be the “Ineligibility Date” and such a
Participant is referred to as a “former Participant”)). A former Participant who
remains in the employee of the Company or an Affiliated Employer shall maintain
an accrued benefit under the SRP but shall not accrue any additional benefits
under the SRP unti such time as the former Participant becomes an Eligible
Employee and/or satisfies the requirements of Section 2.1.

 

6



--------------------------------------------------------------------------------

ARTICLE III

SRP BENEFITS

3.1 SRP Benefit Amount

The SRP Benefit, if any, of a Participant or the Participant’s Surviving Spouse,
if applicable as of the SRP Payment Date, shall be equal to the sum of “(a)”
minus “(b)” minus “(c)” where

(a) is equal to the lump sum actuarial equivalent of the monthly vested, accrued
benefit that would be payable with respect to a Participant under the applicable
Underlying Pension Plan as of such date, if the Participant’s Compensation from
and Service with a Non-Participating Employer had counted for all purposes of
vesting and accrual of benefits under the Underlying Pension Plan;

(b) is equal to the lump sum actuarial equivalent of the monthly vested, accrued
benefit that would be that would be payable with respect to a Participant under
the applicable Underlying Pension Plan as of such date; and

(c) is equal to the vested account balance as of such date, if any, with respect
to the Participant that is derived from employer contributions or credits under
any Other Plan that does not match elective Participant contributions.

For purposes of determining “(a)”, “(b)” and “(c)” above, the following rules
shall apply:

(i) the Participant’s beneficiary under the Underlying Pension Plan or Other
Plan shall be deemed to be the Participant’s Surviving Spouse, if there is a
Surviving Spouse;

(ii) the Annuity Starting Date for purposes of determining a benefit under the
Underlying Pension Plan or Other Plan, as the case may be, shall be deemed to be
the same date as the SRP Payment Date;

(iii) the benefit under the Underlying Pension Plan or Other Plan shall be
deemed to be payable as a single life annuity;

(iv) the vesting provisions of the Underlying Pension Plan or Other Plan shall
apply;

(v) except in the case of a Change in Control, if the Participant’s Annuity
Starting Date is prior to such Participant’s death and Normal Retirement Date,
and if the Participant is eligible for an early retirement benefit under the
terms of the applicable Underlying Pension Plan as of the SRP Payment Date, then
the SRP Benefit shall be based upon such Participant’s early or normal
retirement benefit under the applicable Underlying Pension Plan, whichever
amount results in the largest payment (in the case of a lump sum) or payments
(in the case an annuity form of payment) under the SRP. If the SRP Payment Date

 

7



--------------------------------------------------------------------------------

results from a Change in Control, then for purposes of applying the immediately
preceding sentence it shall be assumed that the Participant terminated
employment on the SRP Payment Date.

(vi) If the result of the “(a)” minus “(b)” minus “(c)” is negative, then the
Participant, the Participant’s Surviving Spouse or his or her Beneficiary are
not entitled to a benefit under the SRP.

3.2 Manner of Payment.

(a) SRP Payment Date. Subject to Section 3.2(d), the SRP Payment Date with
respect to a Participant shall be the earlier of the following:

(i) the last day of the month during which the Participant dies; or

(ii) the last day of the month during which occurs the later of (A) the
Participant’s attainment of his or her Earliest Retirement Date or (B) the
earlier of (1) Participant’s Separation from Service or (2) a fixed date (e.g.,
the attainment of age 65) as elected by the Participant.

(b) Form of Payments. Notwithstanding any other provision of the SRP to the
contrary or the form of payment(s) that is available under the Underlying
Pension Plan, each Participant, Surviving Spouse or other Beneficiary of a
Participant who has a vested benefit shall be paid in the form of a lump sum
payment in cash.

(c) Death. If a married Participant dies before the occurrence of such
Participant’s SRP Payment Date and has a Surviving Spouse, the SRP Benefit for
such Spouse shall be the amount set forth in Section 3.1. If a single
Participant dies before the occurrence of a SRP Payment Date, then no benefit
will be payable pursuant to this SRP with respect to such Participant. If a
Participant dies after the occurrence of such Participant’s SRP Payment Date and
he or she has not received his or her benefit payable under the SRP, any benefit
payable to him or her shall be payable to his or her Beneficiary. If a
Participant dies after the occurrence of such Participant’s SRP Payment Date and
he or she has received his or her benefit payable under the SRP, for example, if
such Participant received a lump sum payment of his or her SRP Benefit as of his
or her SRP Payment Date, then no death benefit would be paid under this SRP.

(d) Change in Control. Notwithstanding the other provisions of this Section 3.2,
if a Change in Control occurs and the Participant Separates from Service within
24 months following the effective date of the Change in Control, then: (i) the
SRP Payment Date for such Participant shall be the date of such Separation From
Service; and (ii) the vested, accrued but unpaid SRP Benefit of such Participant
shall be paid in a single lump sum payment in accordance with Section 3.3(b).

3.3 Time of Payment

(a) In General. Except to the extent otherwise provided in this SRP, the
Participant’s benefit under the SRP shall be paid on the Participant’s SRP
Payment Date

 

8



--------------------------------------------------------------------------------

or as soon as administratively practicable thereafter but no later than the
later of the end of the calendar year in which the SRP Payment Date occurred or
the fifteenth day of the third month following the month in which the SRP
Payment Date occurred.

(b) Delay Related to Certain Annuity Starting Dates. Notwithstanding anything to
the contrary in this SRP, a payment due to Separation from Service may not be
made before the date which is six (6) months after the date of Separation from
Service (a Six-Month Delay). In the event of a Six-Month Delay, the SRP Benefit
that would have been paid during such delay if the delay had not been imposed
shall be paid in a lump sum as soon as is administratively practicable following
the expiration of the Six-Month Delay but no later than 30 days following the
expiration of the Six-Month Delay.

3.4 Payment Elections

(a) Initial Payment Elections. Any election under Section 3.2(a)(ii) with
respect to the SRP Payment Date (an “Initial Payment Election”) by a Participant
who became a Participant during 2006 must be received by the Administrator
before such Participant’s Annuity Starting Date and no later than December 31,
2006. An Initial Payment Election by a Participant who becomes a Participant
after 2006 must be received by the Administrator before the earliest of:
(i) effective date of such Participant’s SRP eligibility; or (ii) the effective
date of such Participant’s eligibility for any other “nonqualified deferred
compensation plan” (as that term is defined under section 409(A) of the Code)
that must be aggregated with the SRP for purposes of section 409(A) of the Code.
The last timely Initial Payment Election received by the Administrator shall be
irrevocable, unless changed in accordance with Section 3.4(b). Any Initial
Payment Election that is not timely received shall be treated as not having been
made and the Participant shall be deemed to have made no fixed date election as
permitted under Section 3.2(a)(ii).

(b) Change in Payment Election. A Participant may change his or her scheduled
SRP Payment Date, but any such change must be in accordance with this subsection
(a “Change in Payment Election”). Subject to the following terms of this
subsection, a SRP Payment Date (the “Existing Payment Date”) may be changed to
either: (i) an SRP Payment Date permitted by the terms of the SRP; or (ii) an
SRP Payment Date that is a fixed period following the Existing Payment Date that
is permitted by the Administrator (the new SRP Payment Date shall be the “New
Payment Date”). Except in the case of death, the New Payment Date must be at
least five (5) years after the Existing Payment Date. If the Participant makes a
Change in Payment Election and fails to elect a New Payment Date, then the
Change in Payment Election shall be ineffective. Any election to change the
Existing Payment Date: (i) must be received by the Administrator at least 12
months prior to the Existing Payment Date; and (ii) shall not take effect until
at least 12 months after the date on which the Change in Payment Election is
received by the Administrator.

 

9



--------------------------------------------------------------------------------

3.5 Miscellaneous SRP Benefit Rules

(a) Actuarial Equivalence. The amount of payment shall be the Actuarial
Equivalent of the SRP Benefit as determined under Section 3.1.

(b) Forfeiture. A Participant’s SRP Benefit shall be and become vested when and
to the extent the Participant’s benefits under the applicable Underlying Pension
Plan are vested, and shall be forfeited when and to the extent the Participant’s
benefits under the applicable Underlying Pension Plan are forfeited.

(c) No Interest. No interest or earnings shall be paid or owed on any payments
that are delayed or not timely paid.

(d) Medium of Payment. All payments under the SRP shall be in cash.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

FUNDING

4.1 General Funding

The Company may set aside assets in a trust or other funding arrangement as it,
or its delegate, deems appropriate to anticipate benefit liabilities
accumulating under this SRP; provided such arrangement is not considered funded
for purposes of the Code and ERISA and does not violate section 409A(b) of the
Code or a successor thereto. Accordingly, the assets of any such arrangement
shall be subject to the claims of the Employer’s creditors in the event of the
Employer’s insolvency. No portion of any funds set apart pursuant to this
Article shall be the property of Participants, Beneficiaries, or Spouses until
distribution thereof has been made to such individual nor will such Participant,
Beneficiary, or Spouse have any beneficial interest in such property. Further,
the rights of a Participant, Beneficiary, or Spouse shall be limited to those of
a general, unsecured creditor of the Employer who has a claim equal to the value
of the Participant’s SRP Benefit. Benefits under this SRP will be payable from
the general assets of the Employer, or from such other funding vehicle
established for such purpose as described above, or both. Except as may be
otherwise determined by the Committee in its sole discretion pursuant to this
Article, neither the Employer, the Administrator nor any other person shall have
any duty to set apart or invest any funds for the purpose of providing benefits
pursuant to the terms of the SRP.

4.2 Corporate Obligation

Neither the Company’s officers nor any member of the Board in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participant. Each Participant and other
person entitled at any time to payments hereunder shall look solely to the
assets of the Company for such payments as an unsecured, general creditor.
Neither the Company nor any of its officers nor any member of the Board shall be
under any liability or responsibility for failure to realize any of the
objectives or purposes of the SRP by reason of the insolvency of the Company.

 

11



--------------------------------------------------------------------------------

ARTICLE V

GENERAL MATTERS

5.1 Amendments.

The SRP may be amended by action of the Board or its delegated representative,
without the consent of any Participant, in whole or in part, from time to time,
and at any time, provided, however, that the Present Value of any vested benefit
may not be diminished.

5.2 Termination

The SRP may be terminated by action of the Board or its delegated
representative, without the consent of any Participant, in whole or in part and
at any time within the 12-month period following the consummation of a Change in
Control or as otherwise permitted under section 409A of the Code. If the SRP is
terminated, all accrued benefits under the SRP shall immediately fully vest.
Distributions to Participants would then commence in the manner and at the time
as determined by the Administrator, in its sole discretion, and as permitted by
section 409A of the Code.

5.3 Certifications

Information to be supplied or written notices to be made or consents to be given
by the Company pursuant to any provision of the SRP may be signed in the name of
the Company by any other officer who has been authorized to make such
certification or to give such notices or consents.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

PLAN ADMINISTRATION

6.1 SRP Administrator

The SRP shall be administered by the Administrator. The Administrator may adopt
such rules and appoint such subcommittees as it deems desirable for the conduct
of its affairs and the administration of the SRP. The Administrator may delegate
specific duties and authority to one or more parties designated by the
Administrator. All parties serving as Administrator shall serve in such capacity
without separate compensation for services related to the SRP.

6.2 Powers of the Administrator

In carrying out its duties with respect to the general administration of the
SRP, the Administrator has, in addition to any other powers conferred by the SRP
or by law, the following powers:

(a) to determine all questions relating to eligibility to participate in the
SRP;

(b) to compute and certify to any appropriate party the amount and kind of
distributions payable to Participants and their Beneficiaries;

(c) to maintain all records necessary for the administration of the SRP that are
not maintained by the Company or other appropriate party;

(d) to interpret the provisions of the SRP and to make and publish such rules
for the administration of the SRP as are not inconsistent with the terms
thereof;

(e) to establish and modify the method of accounting for the SRP and any trust;

(f) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and

(g) to perform other acts necessary and proper for the administration of the
SRP, except those that are to be performed by any appropriate party.

6.3 Claims Procedure

A Participant, Spouse, Beneficiary or other person (hereinafter referred to as
Claimant) may file a written claim with the Administrator or its delegate
setting forth his or her claim. Any such claim shall be signed by the Claimant
and shall be considered filed on the date the claim is received by the Company
or prescribed addressee. The claim must be addressed as prescribed by the
Company. If a Claimant shall fail to file a claim in accordance with the
procedures described herein, such Participant shall have no right to review and
shall have no right to bring action in any court related to such claim, any such
claim shall be deemed denied and the denial of the claim shall become final and
binding on all persons for all purposes.

 

13



--------------------------------------------------------------------------------

(a) Administrator Action. The Administrator or its delegate shall, within 90
days after its receipt of such claim, make its determination. However, in the
event that special circumstances require an extension of time for processing the
claim, the Administrator or its delegate shall provide such Claimant with its
determination not later than 180 days after receipt of the Claimant’s claim,
but, in such event, the Administrator or its delegate shall furnish the
Claimant, within 90 days after its receipt of such claim, written notification
of the extension explaining the circumstances requiring such extension and the
date that it is anticipated that such written statement will be furnished. In
the event the claim is denied, the Administrator or its delegate shall provide
such Claimant a written statement of the Adverse Benefit Determination, as
defined in subsection (d) below. The notice of Adverse Benefit Determination
shall be delivered or mailed to the Claimant by certified or registered mail to
his or her last known address, which statement shall contain the following:

(i) the specific reason or reasons for Adverse Benefit Determination;

(ii) a reference to the specific provisions of the SRP upon which the Adverse
Benefit Determination is based;

(iii) a description of any additional material or information that is necessary
for the Claimant to perfect the claim;

(iv) an explanation of why that material or information is necessary; and

(v) an explanation of the review procedure provided below, including applicable
time limits and a notice of a Claimant’s rights to bring a legal action under
ERISA after an Adverse Benefit Determination on appeal.

(b) Procedures for Appealing an Adverse Benefit Determination. Within 60 days
after receipt of a notice of an Adverse Benefit Determination as provided above,
if the Claimant disagrees with the Adverse Benefit Determination, the Claimant,
or his or her authorized representative, may request, in writing, that the
Administrator or its delegate review his or her claim and may request to appear
before the Administrator or its delegate for such review. If the Claimant does
not request a review of the Adverse Benefit Determination within such 60 day
period, he shall be barred and stopped from appealing the Administrator’s or its
delegate’s Adverse Benefit Determination, such Adverse Benefit Determination
shall become final and binding on all persons for all purposes and the Claimant
shall have no right to bring action in any court related to such Adverse Benefit
Determination. The appeal shall be filed with the Administrator or prescribed
addressee at the address prescribed by the Company, and it shall be considered
filed on the date it is received by the prescribed addressee.

The Claimant shall have the right to:

(i) submit written comments, documents, records and other information relating
to the claim for benefits;

 

14



--------------------------------------------------------------------------------

(ii) request, free of charge, reasonable access to, and copies of all documents,
records and other information relevant to his or her claim for benefits. For
this purpose, a document, record, or other information is treated as relevant to
the Claimant’s claim if it: (i) was submitted, considered, or granted in the
course of making the benefit determination, regardless of whether such document,
record or other information was relied on in making the benefit determination;
or (ii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination; and a review that takes into
account comments, documents, records, and other information submitted by the
Claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial benefit determination.

(c) Response on Appeal. Within 60 days after receipt by the Administrator or its
delegate of a written application for review of a Claimant’s claim, the
Administrator or its delegate shall notify the Claimant of its decision by
delivery or by certified or registered mail to his or her last known address;
provided, however, in the event that special circumstances require an extension
of time for processing such application, the Administrator or its delegate shall
so notify the Claimant of its decision not later than 120 days after receipt of
such application.

In the event the Administrator’s or its delegate’s decision on appeal is adverse
to the Claimant, the Administrator or its delegate shall issue a written notice
of an Adverse Benefit Determination on Appeal that will contain all of the
following information, in a manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the Adverse Benefit Determination on Appeal;

(ii) reference to specific SRP provisions on which the benefit determination is
based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits; and a statement
describing any voluntary appeal procedures offered by the SRP and the Claimant’s
right to obtain the information about such procedures.

 

15



--------------------------------------------------------------------------------

(d) Definition. As used herein, the term Adverse Benefit Determination shall
mean a determination that results in any of the following: the denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of the
Claimant’s eligibility to participate in the SRP (or lack thereof).

6.4 Expenses

The members of the Administrator serve without separate compensation for
services related to this Plan. All expenses of the Administrator related to this
Plan to be paid by the Company.

6.5 Standard of Judicial Review of Administrator Actions

The Administrator and Committee have full and absolute discretion in the
exercise of each and every aspect of the rights, power, authority and duties
retained or granted them under the SRP, including without limitation, the
authority to determine all facts, to interpret the SRP, to apply the terms of
the SRP to the facts determined, to make decisions based upon those facts and to
make any and all other decisions required of it by the SRP, such as the right to
benefits, the correct amount and form of benefits, the determination of any
appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in the SRP. Notwithstanding any provision of law, or any
explicit or implicit provision of this document, any action taken, or finding,
interpretation, ruling or decision made by the Administrator or Committee in the
exercise of any of its rights, powers, authority or duties under the SRP shall
be final and conclusive as to all parties, including without limitation all
Participants, former Participants and Beneficiaries, regardless of whether the
Committee, Administrator, or any member thereof may have an actual or potential
conflict of interest with respect to the subject matter of the action, finding,
interpretation, ruling or decision. No final action, finding, interpretation,
ruling or decision of the Administrator or Committee shall be subject to de novo
review in any judicial proceeding. No final action, finding, interpretation,
ruling or decision of the Administrator or Committee may be set aside unless it
is held to have been arbitrary and capricious by a final judgment of a court
having jurisdiction with respect to the issue.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

ADOPTION OF PLAN BY OTHER EMPLOYERS

7.1 Adoption Procedure

With the written approval of the Committee, any Affiliated Employer may adopt
the SRP by appropriate action of its board of directors or noncorporate
counterpart, as evidenced by a written instrument executed by an authorized
officer of such entity or an executed adoption agreement (approved by the board
of directors or noncorporate counterpart of the Affiliate), agreeing to be bound
by all the terms, conditions and limitations of the SRP except those, if any,
specifically described in the adoption instrument, and providing all information
required by the Sponsor. The Committee and an Employer may agree to incorporate
specific provisions relating to the operation of the SRP that apply to the
Employer only and shall become, only as to such Employer and its employees, a
part of the SRP.

7.2 Effect of Plan Amendment

The provisions of the SRP may be modified so as to increase the obligations of
an Employer only with the consent of such Employer, which consent shall be
conclusively presumed to have been given by such Employer unless the Employer
gives the Sponsor written notice of its rejection of the amendment within 30
days after the adoption of the amendment.

7.3 Powers Reserved by Sponsor

The provisions of the SRP shall apply separately and equally to each Employer
and its employees in the same manner as is expressly provided for the Company
and its employees, except that the power to appoint or otherwise affect the
Committee and the power to amend or terminate the SRP shall be exercised
exclusively by the Sponsor. In addition, the power to designate Employees
(including Employees of Affiliated Employers) as Eligible Employees shall be
exercised only by the Committee. The Sponsor shall act as the agent for each
Affiliated Employer that adopts the SRP for all purposes of administration
thereof, and shall be the “plan administrator” of the SRP within the meaning of
ERISA.

7.4 Termination of Participation.

(a) Any Employer may, by appropriate action of its board of directors or
noncorporate counterpart, terminate its participation in the SRP. Moreover, the
Sponsor may, in its discretion, terminate an Employer’s participation in the SRP
at any time.

(b) The SRP will terminate with respect to any Employer that has adopted the SRP
pursuant to this Article if the Employer ceases to be an Affiliated Employer or
revokes its adoption of the SRP by resolution of its board of directors or
noncorporate counterpart evidenced by a written instrument executed by an
authorized officer of the Employer. If the SRP terminates with respect to any
Employer, the employees of that Employer will no longer be Eligible Employees.

 

17



--------------------------------------------------------------------------------

7.5 Single Plan

For purposes of the Code and ERISA, the SRP as adopted by the Employers shall
constitute a single plan rather than a separate plan of each Employer.

7.6 No Joint Venture Implied

The document which evidences the adoption of the SRP by an Employer shall become
a part of the SRP. However, neither the adoption of the SRP by an Employer nor
any act performed by it in relation to the SRP shall ever create a joint venture
or partnership relation between it and the Company or any other Affiliated
Employer.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 SRP Not a Contract of Employment

The adoption and maintenance of the SRP does not constitute a contract between
the Company or an Affiliated Employer and any Participant or to be a
consideration for the employment of any person. Nothing herein contained gives
any Participant the right to be retained in the employ of the Company or an
Affiliated Employer or derogates from the right of the Company or an Affiliated
Employer to discharge any Participant at any time without regard to the effect
of such discharge upon his or her rights as a Participant in the SRP.

8.2 No Rights Under SRP Except as Set Forth Herein

Nothing in this SRP, express or implied, is intended, or shall be construed, to
confer upon or give to any person, firm, association, or corporation, other than
Participants, Spouses, Beneficiaries, Employers, and their successors in
interest, any right, remedy, or claim under or by reason of this SRP or any
covenant, condition, or stipulation hereof, and all covenants, conditions and
stipulations in this SRP, by or on behalf of any Participant, Spouse,
Beneficiary or Employer, are for the sole and exclusive benefit of such parties.

8.3 Other Benefit Plans

This SRP shall not alter, enlarge or diminish any person’s employment rights or
obligations or rights or obligations under an Underlying Pension Plan, or any
other plan. It is specifically contemplated that one or more of the Underlying
Pension Plans may, from time to time, be amended and possibly terminated. This
SRP shall not preclude any such amendments or terminations.

8.4 Withholding of Taxes

The Company shall cause taxes to be withheld from payments distributed under the
SRP as required by all applicable law. In addition, the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, and local income,
employment or excise taxes, domestic or foreign, required by law or regulation
to be withheld with respect to any taxable event arising as a result of any
deferral, accrual, vesting or distribution under the SRP. No amounts shall be
distributed from the SRP until the Company has withheld, or received payment of,
an amount sufficient to cover all sums due, including federal, state or local
income, employment or excise taxes, domestic or foreign, with respect to that
distribution. With respect to federal employment taxes, sections 3121(v)(2) and
3306(r)(2) of the Code shall apply to amounts deferred or accrued under the SRP.

8.5 Severability

In the event that any provision of this Plan, or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Plan will continue in full force and
effect and the application of such provision will be interpreted so as
reasonably to effect the intent of the Company in establishing the SRP.

 

19



--------------------------------------------------------------------------------

8.6 Defined Terms

Words and phrases used in this SRP with initial capital letters, that are
defined in the Underlying Pension Plan and are not separately defined in this
SRP, shall have the meaning ascribed to them in the Underlying Pension Plan
unless in the context in which they are used it would be clearly inappropriate
to do so.

8.7 Rules of Document Construction

Whenever appropriate, words used herein in the singular may be read in the
plural, or words herein in the plural may be read in the singular; the masculine
may include the feminine; and the words hereof, herein, or hereunder or other
similar compounds of the word here shall mean and refer to the entire SRP and
not to any particular paragraph or Section of this SRP unless the context
clearly indicates to the contrary. The titles given to the various Sections of
this SRP are inserted for convenience of reference only and are not part of this
SRP, and they shall not be considered in determining the purpose, meaning, or
intent of any provision hereof. Notwithstanding anything apparently to the
contrary contained in this SRP, the SRP shall be construed and administered to
prevent the duplication of benefits provided under this SRP and any other
qualified or nonqualified plan maintained in whole or in part by the Company.

8.8 Service of Process

In the absence of any designation to the contrary by the Company, the Secretary
of the Company or its delegate is designated as the appropriate and exclusive
agent for the receipt of service of process directed to the SRP in any legal
proceeding, including arbitration, involving the SRP.

8.9 Limited Benefits

Except to the extent provided in Section 3.1, this SRP shall not provide any
benefits determined with respect to any defined contribution or defined benefit
plan.

8.10 Errors in Computations

Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of any benefit payable to or with respect to any
Participant resulting from any misstatement of fact made by the Participant or
by or on the behalf of any survivor to whom such benefit shall be payable,
directly or indirectly, to the Company, and used by the Company in determining
the benefit. The Company shall not be obligated or required to increase the
benefit payable to or with respect to such Participant which, on discovery of
the misstatement, is found to be understated as a result of such misstatement of
the Participant. However, the benefit of any Participant which is overstated by
reason of any such misstatement or any other reason shall be reduced to the
amount appropriate in view of the truth (and to recover any prior overpayment).

 

20



--------------------------------------------------------------------------------

8.11 Payments to Minors and Incompetents

If any Participant, Spouse, or Beneficiary entitled to receive any benefits
hereunder is a minor or is deemed by the Administrator or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, they
will be paid to such person or institution as the Administrator may designate or
to the duly appointed guardian. Such payment shall, to the extent made, be
deemed a complete discharge of any such payment under the SRP.

8.12 Non-Alienation of Benefits

No amount payable to, or held under the SRP for the account of, any Participant,
Spouse or Beneficiary shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void; nor shall any amount payable to, or held under
the SRP for the account of, any Participant, Spouse or Beneficiary be in any
manner liable for such Participant’s, Spouse’s or Beneficiary’s debts,
contracts, liabilities, engagements, or torts, or be subject to any legal
process to levy upon or attach, except as may be required under applicable law.
Notwithstanding the foregoing, the SRP Administrator will comply with a domestic
relations order issued in connection with a divorce of a Participant to the
extent the Administrator determines that such order would satisfy the
requirements of a QDRO if the SRP were a qualified pension plan under
section 401(a) of the Code.

8.13 References To Laws

Any reference in this SRP to a statute or regulation shall be considered also to
mean and refer to any subsequent amendment or replacement of that statute or
regulation.

8.14 Governing Law

The validity, interpretation, construction and performance of this SEPP shall,
except to the extent preempted by federal law, be construed and enforced in
accordance with the laws of the State of Delaware without regard to its
conflicts of law principles.

8.15 ERISA Status

This SRP is adopted with the understanding that it is an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated Employees as provided in
Sections 201(2), 301(3), and 401(a)(l) of ERISA. Each provision shall be
interpreted and administered accordingly.

8.16 Internal Revenue Code Status

The SRP is intended to be a nonqualified deferred compensation arrangement and
is not intended to meet the requirements of section 401(a) of the Code. The SRP
is intended to meet the requirements of section 409A of the Code and may be
administered in a manner that is intended to meet those requirements and shall
be construed and interpreted in accordance with such intent. To the extent that
a deferral, accrual, vesting or payment of an amount under the SRP is subject to
section 409A of the Code, except as the Committee otherwise determines in

 

21



--------------------------------------------------------------------------------

writing, the amount deferred, accrued, vested or paid in a manner that will meet
the requirements of section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the deferral, accrual, vesting
or payment shall not be subject to the excise tax applicable under section 409A
of the Code. Any provision of the SRP that would cause the deferral, accrual,
vesting or payment of an amount under the SRP to fail to satisfy section 409A of
the Code shall be amended (in a manner that as closely as practicable achieves
the original intent of the SRP) to comply with section 409A of the Code on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under section 409A of the Code. In the
event additional regulations or other guidance is issued under section 409A of
the Code or a court of competent jurisdiction provides additional authority
concerning the application of section 409A of the Code with respect to the
distributions under the SRP, then the provisions of the SRP regarding
distributions shall be amended to permit such distributions to be made at the
earliest time permitted under such additional regulations, guidance or authority
that is practicable and achieves the original intent of the SRP.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, YRC Worldwide Inc. has executed this document by its duly
authorized officer this 19th day of July, 2006.

 

YRC WORLDWIDE INC. By:  

/s/ HAROLD D. MARSHALL

  Harold D. Marshall   Vice President – Employee Benefits

 

23